DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement
Applicant’s amendment filed on July 5, 2022 is acknowledged. Accordingly claims 19, 21-28, 30-36 and 38-42 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s)  19, 21-28, 30-34, 36 and 38-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 21-28, 30-34, 36 and 38-42, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al (hereinafter “Tanaka”) U.S. Patent Application Publication No. 2011/0305435 A1 in view of Feuerman et al (hereinafter “Feuerman”) U.S. Patent Application Publication No. 2014/0304515 A1.
 
As per claim 19, 28 and 36, Tanaka discloses a method for altering output from digital video content based on certain identifiers of the digital video content being played, comprising:
extracting, by at least one processor, a set of identifiers from a digital video content, 
wherein the set of identifiers consists essentially of at least three identifiers selected from a group consisting of: a file directory hash, a volume name for the digital medium bearing the digital video content, a book type of the digital medium, a time stamp of the digital medium, and a description of a watermark embedded in the digital video content (0168, which discloses that “The plurality of parameters include a current serial ID, current source location, current server URL, current output device, and current resume position. In the pre-processing performed by the digital copy module 35, the remaining number of times of copying the target protected content for mobile terminal is obtained from the server. More specifically, the digital copy module 35 extracts a content ID from a copy information file under the directory of the read-only medium 105 that is identified by the file path indicating the current source location, and extracts a medium ID from the secure memory card 104 loaded in the drive that is identified by the current output device.”);
determining, by the at least one processor, at least one control action based at least in part on which identifiers from the set of identifiers are selected for use (0168, which discloses that “The digital copy module 35 transmits the combination of the content ID, medium ID, and current serial ID to a server identified by the current server URL, causes the server to search the database for the remaining number of times of copying that matches the combination, and the digital copy module 35 returns the remaining number of times of copying, which is extracted by the server as a result of the search, to the bytecode application.”); and
executing, by the at least one processor, the at least one control action altering output from the digital video content based on the determining (0383, which discloses that “Thus the machine unique function control unit 33 checks the remaining number of times of copying with regard to the protected content for mobile terminal by sending the content IDxx, serial ID, and medium IDy to the server. Also, to obtain the decryption key, the combination of the content IDxx, serial ID, and medium IDy is transmitted to the server.)”
Alternatively Feuerman discloses the method comprising:
determining, by the at least one processor, at least one control action based at least in part on which identifiers from the set of identifiers are selected for use (0015, which discloses that “If the received portion of content's integrity is "trustworthy" based on the comparison (e.g., because there is a match), the media verifier can enable use (e.g., display) of the particular portion of content. If the media verifier determines that the particular portion of content is "untrustworthy" based on the comparison, the media verifier can prevent use (e.g., display) of the particular portion of content.”);
executing, by the at least one processor, the at least one control action altering output from the digital video content based on the determining (0015, which discloses that “If the received portion of content's integrity is "trustworthy" based on the comparison (e.g., because there is a match), the media verifier can enable use (e.g., display) of the particular portion of content. If the media verifier determines that the particular portion of content is "untrustworthy" based on the comparison, the media verifier can prevent use (e.g., display) of the particular portion of content.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Tanaka and incorporate the method, comprising:
determining, by the at least one processor, at least one control action based at least in part on which identifiers from the set of identifiers are selected for use; and executing, by the at least one processor, the at least one control action altering output from the digital video content based on the determining in view of the teachings of Feuerman in order to enhance efficient search of stored information and playback of such digital content

As per claims 21, and 30, Tanaka further discloses the method, further comprising decoding and hashing a file directory of the digital medium to obtain the file directory hash (0420; 0421).

As per claims 22 and  31, Tanaka further discloses the method, wherein the executing the at least one control action altering output comprises outputting a message determined by the at least one control action (0389; see claim 4 and 5).

As per claims 23 and 32, Tanaka further discloses the method, wherein the executing the at least one control action altering output comprises disabling play of at least a portion of the video Content (0124; 0135).

As per claims 24 and 33, both Tanaka and Feuerman further discloses the method, wherein the executing the at least one control action altering output comprises disabling a function of a media player playing the digital video content (Tanaka: 0031; 0124; 0135; Feuerman: 0069; 0070).

As per claim 25 and 34, both Tanaka and Feuerman further discloses the method, further comprising transmitting the one or more identifiers to an identification service to obtain information for the determining the at least one control action (Tanaka: 0377; Feuerman: 0132; see claim 14).

As per claims 26 and 40, Tanaka further discloses the method, wherein the determining includes determining a title of the digital video content based on a subset of the set of identifiers consisting essentially of the volume name, the time stamp and the file directory hash (0371; 0377).

As per claim 27 and 41, Tanaka further discloses the method, wherein the determining includes determining whether the digital video content is for rental or see-through based on a subset of the set of identifiers consisting essentially of the volume name, the time stamp and the watermark description (0174).

As per claim 38, Tanaka further discloses the method, wherein the one or more identifiers further comprise a time stamp (0082).

As per claims 39 and 42, Tanaka further discloses the apparatus, wherein the memory holds further instructions for the determining comprising determining whether the digital video content is pirated based on a subset of the set of identifiers consisting essentially of the volume name, the time stamp, the book type, and the file directory hash (0032; 0135; ).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        July 11, 2022